        Case: 4:20-cv-00119-NBB-JMV Doc #: 9 Filed: 09/14/20 1 of 1 PageID #: 35



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

BRANDON SAVORY                                                                    PLAINTIFF

V.                                                                NO. 4:20-CV-119-DMB-JMV

CITY OF GREENWOOD,
MISSISSIPPI, et al.                                                            DEFENDANT


                                       ORDER OF RECUSAL

       The undersigned district judge recuses herself from this case. The Clerk of the Court is

directed to reassign this case to another district court judge.

       SO ORDERED, this 14th day of September, 2020.

                                                        /s/Debra M. Brown
                                                        UNITED STATES DISTRICT JUDGE
